Citation Nr: 1032180	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-29 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye disability, 
claimed as defective vision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to November 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2006 rating decision in which the RO determined that no 
new and material evidence had been received to reopen previously 
denied claims for service connection for defective vision, for 
heart disease, and for sleep apnea, and denied an increased 
(noncompensable) rating for left palm scar.  In September 2006, 
the Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in April 2007, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in May 2007.

In November 2007, the Veteran and his wife testified during a 
hearing before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.

In September 2008, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge (VLJ); a transcript of 
that hearing is also of record.

In October 2008, the undersigned VLJ granted the motion of the 
Veteran's representative to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2009).

In November 2008, the Board reopened the claims for service 
connection for defective vision and heart disease, but denied the 
Veteran's claims for service connection for heart disease and for 
sleep apnea, as well as denied a compensable rating for left palm 
scar.  At that time, the Board also remanded the Veteran's claim 
for service connection for bilateral eye disability, on the 
merits, to the RO, via the Appeals Management Center (AMC) in 
Washington, D.C., for further action, to include additional 
development of the evidence and to provide an examination.  After 
completing the requested development, the AMC continued to deny 
the claim (as reflected in a May 2010 supplemental SOC (SSOC)) 
and returned the matter to the Board for further consideration.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim for service connection for an eye disability 
have been accomplished.

2.  The Veteran has credibly asserted the occurrence of in-
service eye injury.

3.  Post service, the Veteran has been diagnosed with bilateral 
macular degeneration and early cataract (neither of which is 
shown to affect the Veteran's vision), and the only medical 
opinion on the question of whether there exists a medical nexus 
between current eye disability and service weighs against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye 
disability, claimed as defective vision, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a March 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The August 2006 RO rating decision 
reflects the initial adjudication of the claim after issuance of 
the March 2006 letter.  

Post rating, an August 2008 letter provided the Veteran with 
general information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  
After issuance of the August 2008 letter, and opportunity for the 
Veteran to respond, the September 2008 and May 2010 SSOC reflect 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter remaining on appeal.  Pertinent medical evidence 
associated with the claims file consists of service treatment 
records, VA and private treatment records, and the report of a 
March 2010 VA examination (with a May 2010 addendum).  Also of 
record and considered in connection with this matter are various 
written documents provided by the Veteran and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in connection 
with the claim for bilateral eye disability is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter remaining on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran alleges that he had a metal foreign body removed from 
his right eye in the 1950's.  The Veteran alleges no in-service 
injury to his left eye.  Since that time, he had a right eye 
cataract removed and lens implantation. The Veteran contends that 
his bilateral eye disabilities, to include defective vision, are 
related to service.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied. 

Service treatment records reflect that the Veteran entered 
service with glasses and slight uncorrected defective vision.  At 
retirement, the Veteran noted that he had "eye trouble."  The 
examining physician noted that the Veteran wore glasses and had 
an eye injury in 1958 (although the service treatment records do 
not indicate that the Veteran suffered an eye injury, and a 
separation examination in November 1958 documented no eye 
abnormality).

A private ophthalmologist's record from January 2006 includes a 
notation that the Veteran needed new glasses for reading and 
driving.  The Veteran mostly used glasses for these purposes.  A 
history of trauma to the right eye was noted, based on the 
Veteran's self-reported history.

On March 2010 VA examination, the Veteran reported that he 
incurred an injury where a metal foreign body lodged in his right 
eye in 1955.  The Veteran complained of blurring in the right and 
left eyes.  On physical examination, diplopia was not present.  
There was no visual field defect.  The Veteran did not have 
visual acuity worse than 5/200.  No corneal disorder (including 
keratoconus) resulting in severe, irregular astigmatism was 
found.  There was no difference equal to two or more scheduled 
steps or lines of visual acuity between near and distance-
corrected vision for either eye with near vision being worse.  
There were not more than three diopters of spherical correction 
between the eyes.  Distance acuity testing revealed that the 
Veteran's uncorrected right eye was 20/80 and left eye was 
20/100.  Corrected distance eye acuity was 20/20, bilaterally.  
Near acuity testing revealed that the Veteran's uncorrected right 
eye was 20/60 and left eye was 20/50.  Corrected near eye acuity 
was 20/25, bilaterally.  Slit lamp findings were normal as to 
both eyes.  The Veteran's right eye lens had been removed, and he 
had an implant.  The Veteran had a 2+ nuclear sclerotic cataract 
of the left eye.  There were no physical findings of abnormal 
accommodation, abnormal lacrimal duct function, abnormal eyelids, 
chronic conjunctivitis, residuals of eye injury, lagophthalmos, 
syblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.

The examiner reviewed the Veteran's claims file.  Based on his 
review, his examination of the Veteran, and the Veteran's lay 
statements of his in-service injury, the examiner opined that the 
Veteran's vision defect was not due to or a result of an in-
service injury or trauma.  The examiner explained that the 
Veteran described a history of metal foreign body in the right 
eye during the 1950's that was removed without incident.  There 
was no evidence of that injury at that time, and no evidence of 
any sequelae from that injury.  The Veteran did have evidence of 
a cataract in both eyes, with the right eye having had successful 
cataract surgery.  There was early evidence of dry, age-related 
macular degeneration in both eyes.  There was also evidence that 
the Veteran experienced a branch retinal vein occlusion in the 
right eye for which he had laser surgery to reduce swelling.  
This also appeared to have resolved without sequelae and would 
not have been related to the metal foreign body previously 
described.  The examiner noted that, in summary, the Veteran had 
excellent visual acuity as both eyes nearly reached 20/20 acuity 
levels.

In a May 2010 addendum, the examiner clarified that the Veteran 
did not actually have any defect in vision.  The examiner found 
that the diagnoses of early cataracts and early age-related 
macular degeneration were not congenital diseases or defects, and 
were therefore, not likely to have been aggravated by military 
service.  Rather, these disorders were secondary to normal aging 
process, and were considered to be very common conditions in 
patients in the Veteran's age demographic group.

The evidence of record clearly establishes that the Veteran has a 
current eye disability, as reflected, for example, in the March 
2010 VA examination showing diagnoses of bilateral macular 
degeneration and bilateral cataracts (although neither disability 
is shown to currently result in any vision defect, as alleged).  
However, the record simply fails to establish that either 
diagnosed eye disability is medically related to any incident of 
service.

While the Veteran's service treatment records do not document the 
occurrence of, or treatment for, any specific eye injury, the 
Veteran is competent to assert the occurrence of in-service 
injury.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991). Given 
the notation at the Veteran's retirement examination, the Board 
finds that he likely had an eye injury during active service.  
Thus, although there is no objective evidence to support the 
occurrence of an eye injury, the Board accepts the Veteran's 
assertions of in-service foreign metal body injury to the right 
eye.  See 38 U.S.C.A. § 1154 (West 2002).

Despite the incurrence of an in-service right eye injury, the 
only competent medical opinion to directly address whether any 
current bilateral eye disability is related to the Veteran's 
military service weighs against the claim.  In this regard, the 
March 2010 examiner opined that the Veteran's current bilateral 
degenerative maculation and cataracts were unrelated to military 
service.  The Board accepts this opinion as probative and 
dispositive evidence on the medical nexus question, based as it 
was upon full consideration of the Veteran's service and post-
service records, including the Veteran's assertions, as well as 
supported by stated rationale.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994) (the probative value of a physician's opinion depends 
in part on the reasoning employed by the physician and whether or 
not (or the extent to which) he reviewed prior clinical records 
and other evidence).  Significantly, neither the Veteran nor his 
representative has presented or identified a contrary medical 
opinion that, in fact, supports the claim.

Finally, as for any direct assertions by the Veteran and/or his 
representative that there exists a medical nexus between any 
current bilateral eye disability and the Veteran's military 
service, such evidence provides no basis for allowance of the 
claim.  As indicated above, the matter on which this claim turns 
is one within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran 
and his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, neither 
is competent to render a probative (persuasive) opinion on such a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

As a final note, the Board points out that, while the Veteran has 
claimed service connection for defective vision, the March 2010 
examiner clarified that he is not  suffering from any visual 
defect, as his corrected vision was almost to 20/20 in both eyes.  
The Board additionally notes that congenital or developmental 
defects, such as refractive error of the eye,  not diseases or 
injuries within the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.  Thus, to the extent that the Veteran may be 
claiming service connection for any current refractive error 
based solely on uncorrected findings, he is not entitled to 
service connection for any such refractive error as a matter of 
law.  Id. 

For all the foregoing reasons, the Board finds that the claim for 
service connection for bilateral eye disability, claimed as 
defective vision, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral eye disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


